             Case 2:17-cr-00004-RSM Document 129 Filed 05/18/20 Page 1 of 1



 1

 2                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 3                                    AT SEATTLE
 4
           UNITED STATES OF AMERICA                      CASE NO. CR17-4RSM
 5
                                Plaintiff,               ORDER
 6
                  v.
 7
           TARAY L. DAVID,
 8
                                Defendant.
 9

10          Defendant’s Unopposed Motion to File Overlength Motion and Brief (Dkt #127) is
11 GRANTED.

12         DATED this 18th day of May, 2020.
13

14                                             A
                                               RICARDO S. MARTINEZ
15
                                               UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

     ORDER - 1
